Dissenting Opinion
Buchanan, P.J.
I dissent from the majority for the following reason:
The Industrial Board’s decision that Motor Dispatch had wage liability for Jerry Snodgrass, and therefore sole lia- ' bility for death benefits, is not contrary to law.
When the first appeal was taken in this case in 1973, the Board found that the Austins and Motor Dispatch were co-employers of Jerry Snodgrass at the time of his death and remanded the cause with instructions to the Board to determine their respective wage liability under IC 22-3-3-31.
The Board, in the exercise of its decision-making power, found that only Motor Dispatch had wage liability. The Board is the fact finder and we should defer to its judgment unless we find an error of law. Pollack v. Studebalcer Corp. (1952), 230 Ind. 622, 105 N.E.2d 513; Board of Commissioners v. Dudley (1976), 167 Ind. App. 693, 340 N.E.2d 808; Page v. Board of Commissioners (1973), 155 Ind. App. 215, 292 N.E.2d 254; U. S. v. Fiberglass Industries v. Uland (1965), 137 Ind. App. 278, 206 N.E.2d 385.
IC 22-3-4-8 bestows on the Board the conclusive power to determine facts:
An award by the full Board shall be conclusive and binding as to all questions of (the) fact, but either party to the dispute may . . . appeal to the Appellate Court [Court of Appeals]' for errors of law under the same terms and conditions as govern appeals in ordinary civil actions.
Whether the. Board makes an original, factual determination or. redetermines the factual basis for an award as it was *73directed .to do by' this court in the previous appeal, would appear to be of little consequence. Our role in either event is limited:
To reverse the Board it is incumbent upon the Appellant to establish that the evidence is capable of only one inference which leads to but one conclusion which in turn must be contrary to the conclusion reached by the. Board.. This Appellant has failed to do. The Statute . . . provides that the finding of the Board is conclusive upon the Court as to all questions of fact. (Citation omitted) Bundy v. Concrete Ready-Mix Co. (1960), 130 Ind. App. 542, 548, 167 N.E.2d 477, 480-481.
If there is any competent evidence to support the Board’s decision, we must do so. DeMichaeli v. Sanders (1976), 167 Ind. App. 669, 340 N.E.2d 796; Page v. Board of Commissioners, supra; Bundy v. Concrete Ready-Mix Co., supra; B. Small, Indiana Workmen’s Compensation Law, § 12.14 (1950).
There is evidence in the record supporting a reasonable inference that Snodgrass’ only compensation came from a percentage of the proceeds he received from his hauls . . . in this case a percentage of what would have been received under the provisions of the trip lease with Motor Dispatch. From this evidence, the Board made a factual determination that Motor Dispatch had total wage liability.
Admittedly,' the Board’s finding that . . . “consideration to plaintiff’s decedent, by arrangement, would have been paid by Motor Dispatch, Inc. through Waymon Austin on the following week-end” lacks desirable specificity, but it is adequate to form a basis for appellate review under these circumstances.
Thus, we should be bound by the Board’s determination that Motor Dispatch has sole wage liability and affirm their decision.
Note. — Reported at 362 N.E.2d 489.